Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00022-CR

                                    Travis Leslie NORTON,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        Appellant’s brief originally was due April 2, 2018 but was not filed. This court notified
appellant’s counsel of the deficiency on April 5, 2018. TEX. R. APP. P. 38.8(b)(2). On April 16,
2018, appellant filed a response and request for an extension of time to file the brief. This court
granted the motion and extended the time to file the brief until May 21, 2018. On May 22, 2018,
a supplemental clerk’s record was filed containing a second motion for extension of time to file
the brief. Although the motion was required to be filed in this court, this court considered the
motion in the interest of justice and extended the time to file the brief until July 5, 2018. This
court’s order advised appellant that no further extensions would be granted absent extenuating
circumstances. Appellant’s brief was not filed by July 5, 2018. On July 9, 2018, appellant’s
counsel contacted this court and stated he would file a motion for another extension setting forth
extenuating circumstances, but appellant’s counsel failed to do so.

        On July 13, 2018, we ordered appellant’s counsel to respond to this court in writing by
July 23, 2018, stating a reasonable explanation for failing to timely file the brief and
demonstrating the steps being taken to remedy the deficiency. This court’s order advised
appellant’s counsel that if he failed to file an adequate response, this appeal would be abated to
the trial court for an abandonment hearing, and the trial court would be asked to consider
whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2). On July 17, 2018, appellant’s
counsel contacted this court via telephone and stated he would file appellant’s brief within two
days. As of the date of this order, appellant’s counsel has not filed appellant’s brief and has not
responded in writing to this court’s order dated July 13, 2018.
        Accordingly, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we
abate this case to the trial court and ORDER the trial court to conduct a hearing to answer the
following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, within thirty days of the date of this order, which shall include: (1) a transcription of
the hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above enumerated questions. All
appellate filing dates are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court